DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-7 and 9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, the prior art of record fails to teach or suggest alone, or in combination a control unit that controls transmission power of an uplink signal by using a first transmission power parameter that is applied in a case of using OFDM in uplink, and controls transmission power of an uplink signal by using a second transmission power parameter that is applied in a case of using DFT-s-OFDM in the uplink; and a transmission unit that transmits the uplink signal with the transmission power, wherein the first transmission power parameter and the second transmission power parameter are determined in accordance with a modulation method used for uplink transmission, and wherein the modulation method includes at least one of QPSK, 16QAM, 64QAM, and 256 QAM.

Regarding claim 5, the prior art of record fails to teach or suggest alone, or in combination an acquisition unit that acquires information, which indicates that another base station is capable of applying both OFDM and DFT-s-OFDM in an uplink, or indicates that the other base station uses only OFDM in the uplink, from the other base station; and a control unit that changes a transmission power parameter, which is applied to transmission of an uplink signal by the terminal, between a case where both OFDM and DFT-s-OFDM are capable of being applied to the uplink by the other base station, and a case where only OFDM is used in the uplink by the other base station.

Regarding claim 6, the prior art of record fails to teach or suggest alone, or in combination  a step of controlling transmission power of an uplink signal by using a first transmission power parameter that is applied in a case of using OFDM in uplink, and controlling transmission power of  an uplink signal by using a second transmission power parameter in a case of using DFT-s-OFDM in the uplink; and a step of transmitting the uplink signal with the transmission power, wherein the first transmission power parameter and the second transmission power parameter are determined in accordance with a modulation method used for uplink transmission, and wherein the modulation method includes at least one of QPSK, 16QAM, 64QAM, and 256 QAM.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865.  The examiner can normally be reached on M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH FERGUSON/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        March 4, 2021